NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 13a1014n.06

                                             No. 13-3461

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                       FILED
STEVE HESKETT, II; HESKETT LAND                             )                    Dec 04, 2013
DEVELOPMENT, LLC,                                           )                DEBORAH S. HUNT, Clerk
                                                            )
        Plaintiffs-Appellants,                              )
                                                            )        ON APPEAL FROM THE
                v.                                          )        UNITED STATES DISTRICT
                                                            )        COURT FOR THE SOUTHERN
ATHENS COUNTY, OHIO; JILL T. THOMPSON;                      )        DISTRICT OF OHIO
JANE DOE,                                                   )
                                                            )
        Defendants-Appellees.                               )
                                                            )



BEFORE: MOORE and GRIFFIN, Circuit Judges; and KORMAN, District Judge.*

        PER CURIAM.

        In 2000, plaintiffs purchased a parcel of land in Athens County, Ohio. Prior to plaintiffs’

purchase, one of the buildings on the land had enjoyed tax-exempt status. At some point after

plaintiffs’ purchase of the parcel, defendants reassessed the parcel’s value, which ultimately left

plaintiffs with a significant tax bill. Plaintiffs filed this action in the district court alleging that,

under 42 U.S.C. § 1983, defendants had violated plaintiffs’ rights under the First and Fourteenth

Amendments, as well as the Americans with Disabilities Act. The district court found that the

assessment at issue here was a “tax” and not a “fee” and that there were “plain, speedy, and



        *
         The Honorable Edward R. Korman, Senior United States District Judge for the Eastern
District of New York, sitting by designation.
No. 13-3461
Heskett, et al. v. Athens County, Ohio, et al.


efficient” state remedies available to plaintiffs. Accordingly, the district court concluded that the

Tax Injunction Act, 28 U.S.C. § 1341, deprived the federal courts of jurisdiction, and dismissed

plaintiffs’ claims. Plaintiffs appealed.

       Having thoroughly reviewed the record, the parties’ briefs, and the applicable law, we find

no error in the district court’s analysis. The reasoning supporting the judgment for defendants was

clearly and persuasively articulated by the district court, and, accordingly, there is no need for a

detailed written opinion by this court. Any opinion by us would be duplicative and would serve no

jurisprudential purpose. We therefore affirm the district court’s judgment for the reasons stated in

that court’s opinion.

       AFFIRMED.




                                                 -2-